DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2016/0116906 “Grivetti”, in view of US Pat 6,061,617 “Berger”.

As per Claim 1, Grivetti discloses a system, comprising: 
a work vehicle (Grivetti: [0003] the machine is a work vehicle. The work vehicle of the application is a piece of equipment that can be used individually or in conjunction with an attached implement, and the actions performed are done so by commands to/from the work vehicle (Spec [0020]). Grivetti discloses that a work tool (attachment) is attached to a machine (work vehicle), appropriate operational parameters are stored in the control module associated with the machine so that the machine is configured to control at least one function of the work tool ([0024])); and 
an operator interface (Grivetti: [0012], a web-based application enabled to provide a graphical user interface (GUI)), comprising: 
a processor (Grivetti: [0003], data input is coupled to a processor); 
a display communicatively coupled to the processor (Grivetti: [0004], displaying at least one graphical representation on a display device for each function of the work tool); 
communication circuitry communicatively coupled to the processor (Grivetti: [0013] the back office system is communicably coupled with the off board system via a communication network); and 
a memory, accessible by the processor and storing instructions that, when executed by the processor, cause the processor to perform operations (Grivetti: [0021], integrated circuit unit is configured to store the operational parameters and the pre-defined set of instructions) comprising:
receiving, from the server, via the communication circuitry, the particular equipment configuration code file (Grivetti: [0016], a GUI of the off board system receives the operational parameters (particular equipment configuration code file) of the work tool to be configured with the machine from a user.  The off board system transfers the operational parameters of the work tool to the back office system); 
storing the particular equipment configuration code file in the memory (Grivetti: [0018], back office system stores the operational parameters (equipment configuration code file) and the corresponding pre-defined instruction set in the sensing module. Similarly, the back office system stores the operational parameters and the corresponding pre-defined instruction set in the control module of the machine); and 
controlling the work vehicle based on the particular equipment configuration code file (Grivetti: [0015] electronic control module (ECM) is embedded system adapted to provide real time regulation of the machine (vehicle) in which it is to be used, and may be adapted to control one or more operating parameters of the machine(vehicle)).  

Grivetti fails to disclose a system, comprising: 
rendering, via the display, a graphical user interface (GUI) that displays a library comprising a plurality of equipment configuration code files, wherein each equipment configuration code file comprises configuration code for configuration and control of the 
receiving, via the GUI, a selection of a particular equipment configuration code file from the plurality of equipment configuration code files in the library; 
transmitting, to a server, via the communication circuitry, a request for the particular equipment configuration code file.

Berger teaches a system, comprising: 
rendering, via the display, a graphical user interface (GUI) that displays a library comprising a plurality of equipment configuration code files (Berger: Column 7, lines 38-67, a visual display screen that can be a touch screen or a keypad, to display a menu which gives the user a number of attachment options including attachment point for vehicles (library of plurality of equipment configuration code files)) , wherein each equipment configuration code file comprises configuration code for configuration and control of the work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination (Berger: Column 8, lines 13-67; a user selects different implements for attachment to the front or rear of a work vehicle (configuration) and a microcontroller then loads the appropriate instructions from a memory or storage device with data specific to the attached implement and attachment to the vehicle to thereby control the attachment.  For example when a loader bucket is the selected attachment for the front of a work vehicle data is used to provide 
receiving, via the GUI, a selection of a particular equipment configuration code file from the plurality of equipment configuration code files in the library (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller); 
transmitting, to a server, via the communication circuitry, a request for the particular equipment configuration code file (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti to include a selection of an equipment configuration code file as taught by Berger, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti with the motivation of providing an adaptable controller which may be configured for specific implements (Berger: Column 2, lines 1-2).

As per Claims 2, 11, and 17, Grivetti discloses systems and a method, wherein the operations comprise: 

updating, via the processor, the particular equipment configuration code file stored in memory based on the modification (Grivetti: [0004] and [0012]).  

As per Claims 4, 13, and 19, Grivetti discloses systems and a method, wherein the operations comprise transmitting, via the communication circuitry, the updated particular equipment configuration code file to the server (Grivetti: [0015] and [0022]).  

As per Claim 5, Grivetti discloses a system, comprising the attachment, wherein the configuration code of the particular equipment configuration code file is for configuration and control of both the work vehicle and the attachment in combination (Grivetti: [0015]-[0016]).  

As per Claims 6, 15, and 20, Grivetti discloses systems and a method, wherein the library is maintained by a dealer of the work vehicle, a distributor of the work vehicle, or an original equipment manufacturer of the work vehicle (Grivetti: [0013] and [0020]).  

As per Claims 7 and 15, Grivetti discloses systems, wherein the library is maintained by a third party that is not a dealer of the work vehicle, a distributor of the work vehicle, an original equipment manufacturer of the work vehicle, or a user of the work vehicle (Grivetti: [0012], [0013], and [0020]).  

As per Claim 8, Grivetti discloses a system, wherein the operator interface comprises a mobile device (Grivetti: [0012]).  

As per Claim 9, Grivetti discloses a system, wherein the operator interface is a component of the work vehicle (Grivetti: [0019]).  

As per Claims 10 and 16, Grivetti discloses a system and method, comprising: 
a processor (Grivetti: [0003], data input is coupled to a processor); and 
a memory, accessible by the processor and storing instructions that, when executed by the processor, cause the processor to perform operations (Grivetti: [0021], integrated circuit unit is configured to store the operational parameters and the pre-defined set of instructions) comprising: 
receiving, from the server, the particular equipment configuration code file (Grivetti: [0016], a GUI of the off board system receives the operational parameters (particular equipment configuration code file) of the work tool to be configured with the machine from a user.  The off board system transfers the operational parameters of the work tool to the back office system); 
storing the particular equipment configuration code file in the memory (Grivetti: [0018], back office system stores the operational parameters (equipment configuration code file) and the corresponding pre-defined instruction set in the sensing module. Similarly, the back office system stores the operational parameters and the corresponding pre-defined instruction set in the control module of the machine); and 
generating a command to adjust one or more settings of the work vehicle based on the particular equipment configuration code file (Grivetti: [0015] electronic control module (ECM) is embedded system adapted to provide real time regulation of the machine (vehicle) in which it is to be used, and may be adapted to control one or more operating parameters of the machine(vehicle)).

Grivetti fails to disclose a system and method, comprising: 
rendering, via the processor, a graphical user interface (GUI) that displays a library comprising a plurality of equipment configuration code files, wherein each equipment configuration code file comprises configuration code for configuration and control of a work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination; 
receiving, via the GUI, a selection of a particular equipment configuration code file of the plurality of equipment configuration code files; 
transmitting, to a server, a request for the particular equipment configuration code file.

Berger teaches a system and method, comprising: 
rendering, via the processor, a graphical user interface (GUI) that displays a library comprising a plurality of equipment configuration code files (Berger: Column 7, lines 38-67, a visual display screen that can be a touch screen or a keypad, to display a menu which gives the user a number of attachment options including wherein each equipment configuration code file comprises configuration code for configuration and control of a work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination (Berger: Column 8, lines 13-67; a user selects different implements for attachment to the front or rear of a work vehicle (configuration) and a microcontroller then loads the appropriate instructions from a memory or storage device with data specific to the attached implement and attachment to the vehicle to thereby control the attachment.  For example, when a loader bucket is the selected attachment for the front of a work vehicle data is used to provide the work vehicle with the specific operations and instructions to tailor the front attachment controller to the specific characteristics of the loader bucket.  The loaded instructions for each attachment and configuration provide specialized control of the attachment); 
receiving, via the GUI, a selection of a particular equipment configuration code file of the plurality of equipment configuration code files (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller); 
transmitting, to a server, a request for the particular equipment configuration code file (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti to include a selection of an equipment configuration code file as taught by Berger, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti with the motivation of providing an adaptable controller which may be configured for specific implements (Berger: Column 2, lines 1-2).


Claims 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grivetti, in view of Berger, and further in view of US Pat Pub 2018/0277067 “Tentinger”.

As per Claims 3, 12, and 18, Grivetti and Berger fail to disclose systems and a method, wherein the modification to the particular equipment configuration code file is to adapt configuration and control of the work vehicle, the attachment, or both, for a specific user, a vehicle-attachment combination, a season, an agricultural task, a geographic location, or a combination thereof.  

Tentinger teaches systems and a method, wherein the modification to the particular equipment configuration code file is to adapt configuration and control of the work vehicle, the attachment, or both, for a specific user, a vehicle-attachment combination, a season, an agricultural task, a geographic location, or a combination thereof (Tentinger: [0118] a machine operator may save user interface preferences and settings in a user profile in communications and control system and retrieve the preferences and settings at a later time [0128], implement user profile settings specifically associated with an attachment (modification to the particular equipment configuration code file for a specific user)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti and Berger to include modifying particular equipment configuration code files for a specific user as taught by Tentinger, to control a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687